Title: To James Madison from James Barbour, 2 May 1824
From: Barbour, James
To: Madison, James


        
          Dear Sir
          Washington May 2nd. 24.
        
        When the notes of the joint subscribers were presented to the Bank, that of the Mr Taliaferro’s (tho’ endorsed by Catlett Conway Jr.) was rejected: and in consequence the note of the whole was continued on its former footing. Mr. Allen wrote me a day or two past that on a reconsideration of the question, at my request, they had agreed to accept the rejected note on condition that the other subscribers would give a collateral note in the event of the Mr Taliaferro’s not being eventually responsible. To this after some hesitation I have agreed, as far as I am concerned. It is understood we are still to retain our lien on their shares. The inducement to this course is found in the circumstances of an encreased responsibility by the addition of Mr. Conway’s name who is a man of wealth and unencumbered in his affairs, the necessity of the discounts being paid by the Mr. Taliaferros, instead here of being taken out of the common stock, and lastly the capacity of moving against them speedily in the event of necessity. In conformity with these views I send on an obligation for your signature—if you approve the course, In which event you will after signing it transmit it to Mr Allen. For your accommodation I send you a power of Attorney (Special in its Character) which you may safely execute, by which you will be relieved from attending to the renewal of the notes every 60 days—which I have found extremely inconvenient. I have sent on to Mr. Roberts a similar one. If you should disapprove of this course you will please return me the obligation. Mr. Barbour has not yet paid the little sum to whose receipt you requested my attention. He however has several times told he would do so. I tender you my best respects
        
          James Barbour
        
      